DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities: in the first line of the claim, the semicolon after the word “pyridine” should instead be a comma.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: there are two periods at the end of the claim sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation “the 1,2,4-triazine starting” in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim as “a 1,2,4-triazine starting” is not previously recited in the claim.  Clarification and/or amendment is required.
Claim 1 recites the limitation “the metal” in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim as a metal is not previously defined in the claim.  Clarification and/or amendment is required.
Claims 1 and 17 each recite the limitation “one of the alkyl, C3-C6-alkenyl, C1-C6-alkynyl, C3-C6-cycloalkyl, 3-6-membered heterocycloalkyl, 5-, 6-, 9-,10- or 14-membered heteroaryl, phenyl, naphthyl groups mentioned above”.  This limitation is confusing because it is unclear which groups the limitation is referring to.  Clarification and/or amendment is required.  For example, replacing the phrase “mentioned above” with the particular R groups may help to overcome this rejection.   
Claims 1 and 17 each recite the limitation “S, N or O” in parentheses.  Thus, it is unclear if the limitation is exemplary or limiting.  Clarification and/or amendment is required.  
Claims 7 and 22 each recite the limitation “the compound” in the second line of each claim.  There is insufficient antecedent basis for this limitation in the claim as “a compound” is not previously recited in the claims.  Clarification and/or amendment is required.
Claims 7, 11, 22, and 26 each recite the limitation “the triazine” in the second line of each claim.  There is insufficient antecedent basis for this limitation in each claim as triazine is not previously recited in the claim, only a 1,2,4-triazine is previously recited in the claim.  Clarification and/or amendment is required.
Claims 10 and 25 are each missing an “or” at the end of the list of alternative metals.  Thus, it is confusing and unclear if Zn is the last in the list of alternative metals.  Clarification and/or amendment is required.
Claims 14 and 28 each recite the limitation “the alkene or alkyne”.  There is insufficient antecedent basis for this limitation in the claim as an alkene or alkyne is not previously recited in the claims.  Clarification and/or amendment is required.
The dependent claims fall therewith.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 13 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 13 and 15 each fail to further limit the subject matter of, and fail to include all the limitations of, claim 1.  Claim 1 is drawn to a method of forming a pyridine comprising contacting a 1,2,4-triazine with a dienophile to form a pyridine.  However, claims 13 and 15 require using the 1,2,4-triazine and dienophile in a method of medical imaging.  Thus, claims 13 and 15 fail to further limit the subject matter of claim 1 because claims 13 and 15 allow for 1,2,4-triazine and dienophile to be used as other than substrates in a reaction, and claims 13 and 15 fail to include all the limitations of claim 1 because claims 13 and 15 do not allow for formation of pyridine.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hajbi et al. (2009 Synlett 1: 92-96; “Hajbi”) teaches a complex comprising 1,2,4-triazine complexed to Sn metal; however, the complex is contacted with chlorobenzene, not a dienophile (Scheme 4).

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/Jennifer Lamberski/Primary Examiner, Art Unit 1618